NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 2/23/2022.
Applicant’s amendments are sufficient to overcome the 35 USC 112(a)/first paragraph rejections set forth in the previous office action. 


Election/Restrictions
Claims 42-44, 46, 48-56, 58-61 & 64-65 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 5/21/202, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/21/2020 between Species A-C is withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As for claim 42, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A medical device, comprising: a handle including an electrical connection, and an actuator; a shaft coupled to the handle, the shaft including an electrical connector coupled to the electrical connection; a sheath coupled to an end of the shaft, wherein the sheath includes an end having an opening, and wherein the sheath further includes a conductive segment positioned between a first insulative segment and a second insulative segment; a cap adjacent to a proximal end of the sheath, wherein the sheath is configured to longitudinally translate relative to the cap; and an electrode coupled to the electrical connector, wherein the electrode is configured to extend distally and retract proximally relative to the sheath and through the opening of the sheath, wherein the electrode has a passage extending therethrough for receiving fluid from the fluid lumen, [[and]] wherein the electrode includes a body and a distal tip, wherein the distal tip is enlarged relative to the body such that the distal tip protrudes radially outwardly relative to the body, wherein the distal tip is insulative, and wherein a proximal segment of the body is insulative, and wherein a distal end of the cap is configured to limit further retraction of the sheath relative to the electrode and the cap as a proximal end of the sheath abuts the distal end of the cap.”  As for claim 48, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A medical device, comprising: a shaft including a lumen and an electrical connector extending alongside the lumen, a cap coupled to an end of the shaft, wherein the cap includes an end having an opening; a sheath adjacent to the cap, wherein the sheath includes an end having an opening; an electrode, including: a passage extending therethrough, a proximal portion coupled to the electrical connector, wherein a portion of the proximal portion is insulative, and a distal portion at a distal end of the proximal portion, wherein the distal portion is enlarged relative to the proximal portion such that the distal portion protrudes radially outwardly relative to the proximal portion, and wherein the distal portion is insulative, wherein the sheath includes a conductive segment and an insulative segment, and the sheath is configured to longitudinally translate relative to the cap and the electrode, and wherein a distal end of the cap is configured to limit further retraction of the sheath relative to the electrode and the cap as a proximal end of the sheath abuts the distal end of the cap.”  As for claim 53, the prior art of record, taken alone or in combination, fails to disclose or render obvious “medical device, comprising: a handle including an electrical connection and an actuator; a shaft coupled to the handle, the shaft including an electrical connector coupled to the electrical connection; a cap coupled to an end of the shaft, wherein the cap includes an end having an opening; a sheath adjacent to the cap; and a conductive member, including: a proximal portion coupled to the electrical connector, wherein a segment of the proximal portion is insulative, and a distal portion at a distal end of the proximal portion, wherein the distal portion is enlarged relative to the proximal portion such that the distal portion protrudes radially outwardly relative to the proximal portion, the distal portion including a distal- facing end face, and the distal portion is insulative, wherein the sheath includes a conductive segment and an insulative segment, and the sheath is configured to longitudinally translate relative to the conductive member and the cap, and wherein a distal end of the cap is configured to limit further retraction of the sheath relative to the conductive member and the cap as a proximal end of the sheath abuts the distal end of the cap.”
The closest prior art is regarded as: Scopton et al. (2006/0079873, previously cited) and Auth et al. (2009/0118725, previously cited).  Scopton et al. discloses a medical device comprising a shaft, a cap, a sheath, and an electrode, where the sheath is configured to longitudinally translate with respect to the cap and the electrode and the electrode is configured to longitudinally translate with respect to the sheath.   Auth et al. discloses a medical device comprising a shaft, a sheath, an energy segment, and an electrode, the electrode and sheath being longitudinally translatable with respect to the shaft and one another.  Neither Scopton et al. nor Auth et al. disclose the combination of limitations of: (1) sheath includes a conductive segment and an insulative segment; (2) sheath is configured to longitudinally translate relative to the conductive member and the cap; and (3) where a distal end of the cap is configured to limit further retraction of the sheath relative to the conductive member and the cap as a proximal end of the sheath abuts the distal end of the cap. 
Claims 42-44, 46, 48-56, 58-61 & 64-66 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794